Case 6:18-cv-00247-JDK-KNM Document 26 Filed 05/15/19 Page 1 of 1 PageID #: 94




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

                                                    §
 JENITA WILLIAMS,                                   §
                                                    §
        Plaintiff,                                  §
                                                    §
 v.                                                 §      Case No. 6:18-CV-247-JDK-KNM
                                                    §
 EDWARD SLOAN AND ASSOCIATES,                       §
 INC.,                                              §
                                                    §
        Defendant.                                  §

                         ORDER OF DISMISSAL WITH PREJUDICE

        Before the Court is the parties’ Stipulation of Dismissal. Docket No. 25. The parties

 filed a stipulation of dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and

 stipulate to the dismissal of the above-captioned action with prejudice. Docket No. 25 at 1.

 The parties further stipulate that each party should bear its own costs. Id. Having considered the

 matter, it is ORDERED that the parties’ Stipulation of Dismissal is GRANTED. Pursuant to

 the Stipulation of Dismissal, all claims asserted in this suit by and between parties are

 DISMISSED WITH PREJUDICE. It is further ORDERED that all attorneys’ fees and costs

 are to be borne by the party that incurred them.

        So ORDERED and SIGNED this 15th day of May, 2019.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE
